Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

 

BETWEEN

 

FOREST OIL CORPORATION

 

AND

 

LONE PINE RESOURCES INC.

 

Dated as of June 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

SERVICES

2

 

 

 

2.1

Services

2

2.2

Service Coordinators

3

2.3

Additional Services

3

2.4

Third Party Services

3

2.5

Standard of Performance; Limitation of Liability

4

2.6

Service Boundaries and Scope

4

2.7

Cooperation

5

2.8

Transitional Nature of Services; Changes

5

 

 

 

ARTICLE III

SERVICE CHARGES

5

 

 

 

3.1

Service Fee

5

3.2

Performance under Separation Agreements

5

 

 

 

ARTICLE IV

PAYMENT

5

 

 

 

4.1

Payment

5

4.2

Payment Disputes

6

4.3

Error Correction

6

4.4

Taxes

6

4.5

Records; Audits

7

 

 

 

ARTICLE V

TERM

7

 

 

 

ARTICLE VI

DISCONTINUATION OF SERVICES

7

 

 

 

6.1

Discontinuation of Services

7

6.2

Procedures Upon Discontinuation or Termination of Services

8

 

 

 

ARTICLE VII

DEFAULT

8

 

 

 

ARTICLE VIII

INDEMNIFICATION

8

 

 

 

8.1

Personal Injury

8

8.2

Property Damage

9

8.3

Waiver of Consequential Damages

9

8.4

Services Received

9

 

 

 

ARTICLE IX

CONFIDENTIALITY

10

 

 

 

ARTICLE X

FORCE MAJEURE

10

 

 

 

10.1

Performance Excused

10

10.2

Notice

10

10.3

Cooperation

10

 

 

 

ARTICLE XI

MISCELLANEOUS

11

 

 

 

11.1

Construction

11

11.2

Assignment

11

 

i

--------------------------------------------------------------------------------


 

11.3

Entire Agreement

11

11.4

Notices

11

11.5

Governing Law

12

11.6

Severability

12

11.7

Amendment

12

11.8

Counterparts

12

11.9

Authority

13

11.10

Binding Effect

13

11.11

Waiver

13

11.12

Arbitration

13

11.13

Relationship of Parties

13

11.14

Further Assurances

13

11.15

Regulations

13

11.16

Survival

13

 

SCHEDULES:

 

Schedule 1—Services

 

ii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
June 1, 2011, between Forest Oil Corporation, a New York corporation (“Forest”),
and Lone Pine Resources Inc., a Delaware corporation (“Lone Pine”).

 

RECITALS

 

WHEREAS, Lone Pine is a wholly-owned subsidiary of Forest;

 

WHEREAS, prior to the execution and delivery of this Agreement, Forest, Canadian
Forest Oil Ltd., an Alberta corporation, and Lone Pine entered into a Separation
and Distribution Agreement dated as of May 25, 2011 (the “Separation and
Distribution Agreement”), and prior to or contemporaneously with the execution
and delivery of this Agreement, Forest and Lone Pine are entering into the other
Separation Agreements (as defined in the Separation and Distribution Agreement);

 

WHEREAS, promptly after the execution and delivery of this Agreement, Lone Pine
shall consummate an initial public offering of shares of its common stock, par
value $0.01 per share, including the associated preferred share purchase rights,
in the United States pursuant to a registration statement on Form S-1 under the
Securities Act of 1933, as amended, and in certain jurisdictions of Canada
pursuant to a prospectus filed under applicable Canadian securities law (the
“IPO”);

 

WHEREAS, immediately following consummation of the IPO, Forest shall own common
stock of Lone Pine evidencing at least 80.1% of the voting power of the Capital
Stock (as defined in the Separation and Distribution Agreement) with respect to
all stockholder matters; and

 

WHEREAS, in order to ensure an orderly transition under the Separation and
Distribution Agreement, Forest intends to provide to Lone Pine certain services
described herein for a transitional period.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, the parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

The following terms used in this Agreement are defined as set forth below or in
the sections indicated, as applicable.  Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in
Article I of the Separation and Distribution Agreement.

 

“Additional Services” has the meaning given such term in Section 2.3.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning given such term in the Preamble.

 

“Extension Period” has the meaning given such term in Section 2.3.

 

“Force Majeure Event” has the meaning set forth in Section 10.1.

 

“Forest” has the meaning given such term in the Preamble.

 

“Initial Services” has the meaning given such term in Section 2.1.

 

“Invoice” has the meaning given such term in Section 4.1.

 

“IPO” has the meaning given such term in the Recitals.

 

“Lone Pine” has the meaning given such term in the Preamble.

 

“Lone Pine Entities” means Lone Pine and its Subsidiaries.

 

“Separation and Distribution Agreement” has the meaning given such term in the
Recitals.

 

“Service Coordinator” has the meaning given such term in Section 2.2.

 

“Service Fee” has the meaning given such term in Section 3.1.

 

“Services” has the meaning given such term in Section 2.1.

 

“Subsidiary” means an Affiliate controlled by a Person directly, or indirectly
through one or more intermediaries.

 

“Tax” has the meaning given such term in Section 4.4.

 

ARTICLE II
SERVICES

 

2.1                                 Services.

 

(a)                                  Subject to the terms and conditions of this
Agreement, Forest, acting through its Affiliates and/or its or its Affiliates’
respective employees, agents, contractors, or independent third parties, agrees
to provide or cause to be provided to the Lone Pine Entities the services set
forth in Schedule 1 hereto (the “Initial Services,” which together with any
Additional Services provided pursuant to Section 2.3 are collectively referred
to herein as the “Services”).

 

(b)                                 At all times during the performance of the
Services, all Persons performing such Services (including agents, temporary
employees, independent third parties, and consultants) shall be construed as
being independent from the Lone Pine Entities and such Persons shall not be
considered or deemed to be an employee of any of the Lone Pine Entities nor
entitled to any employee benefits from any of the Lone Pine

 

2

--------------------------------------------------------------------------------


 

Entities as a result of this Agreement.  Lone Pine acknowledges and agrees that,
except as may be expressly set forth herein as a Service (including such agreed
Additional Services to be provided pursuant to Section 2.3 below) or otherwise
expressly set forth in the Separation and Distribution Agreement, any other
Separation Agreement, or other binding definitive agreement, Forest shall not be
obligated to provide, or cause to be provided, any service or goods to any of
the Lone Pine Entities.

 

(c)                                  Forest shall not be required to perform
Services hereunder that conflict with or violate any applicable law, contract,
license, authorization, certification, or permit by which it is bound.  Forest
will use reasonable best efforts to secure all necessary consents and/or
approvals of vendors, lessors, licensors, and other third parties relating to
the Services.

 

2.2                                 Service Coordinators.  Each party will
nominate in writing a representative to act as the primary contact with respect
to the provision of the Services and the resolution of disputes under this
Agreement (each such person, a “Service Coordinator”).  As of the date of this
Agreement, Victor A. Wind will serve as the Service Coordinator for Forest and
David M. Anderson will serves as the Service Coordinator for Lone Pine.  Unless
Forest and Lone Pine otherwise agree in writing, Forest and Lone Pine agree that
all notices and communications relating to this Agreement other than those
day-to-day communications and billings relating to the actual provision of the
Services shall be directed to the Service Coordinators in accordance with
Section 11.4 hereof.  The Service Coordinators shall meet as expeditiously as
possible to resolve any dispute hereunder; any dispute that is not resolved by
the Service Coordinators within 60 days shall be resolved in accordance with the
dispute resolution and arbitration procedures set forth in Article VI of the
Separation and Distribution Agreement.

 

2.3                                 Additional Services.

 

(a)                                  From the date hereof until 120 days
following the IPO Closing Date (the “Extension Period”), from time to time Lone
Pine may request additional Services from Forest by providing written notice. 
Upon the mutual written agreement as to the nature, cost, duration, and scope of
such additional Services, Forest and Lone Pine shall supplement in writing this
Agreement and Schedule 1 hereto to include such additional Services (such agreed
services, the “Additional Services”).

 

(b)                                 Forest shall be obligated to provide to the
Lone Pine Entities any Additional Service inadvertently or unintentionally
omitted from the list of Initial Services that was provided by Forest to the
Lone Pine Entities immediately prior to the IPO Closing Date.  Forest, in its
sole discretion, may decline to provide any Additional Service requested by Lone
Pine that does not meet the criteria of the preceding sentence.

 

2.4                                 Third Party Services.  Forest shall have the
right to hire third party subcontractors to provide all or part of any Services
hereunder so long as such subcontracting is consistent with past practices and
the practice applied by Forest generally from time to time within its own
organization.  If subcontracting for a Service is not consistent with past
practices and the practice applied by Forest generally from time to time within
its own organization, then Forest shall give notice of its intent to subcontract
such Service to Lone Pine and Lone Pine shall have (30) days

 

3

--------------------------------------------------------------------------------


 

to determine, in its sole discretion, whether to permit such subcontracting or
whether to cancel such Service in accordance with Article VI hereof.

 

2.5                                 Standard of Performance; Limitation of
Liability.

 

(a)                                  The Services to be provided hereunder shall
be performed with the same general degree of care, at the same general level,
and at the same general degree of accuracy and responsiveness, as when performed
within the Forest organization prior to the date of this Agreement.  It is
understood and agreed that Forest is not a professional provider of the types of
services included in the Services and that Forest personnel performing such
Services have other responsibilities, and will not be dedicated full-time to
performing the Services.

 

(b)                                 In the event Forest fails to provide, or
cause to be provided, the Services in accordance herewith, the sole and
exclusive remedy of Lone Pine shall be to, at Lone Pine’s sole discretion,
within 60 days from the date that Forest first fails to provide such Service,
either (i) have the Service reperformed or (ii) not pay for such Service or, if
payment has already been made, receive a refund of the payment made for such
defective Service; provided, that in the event Forest defaults in the manner
described in Article VII, Lone Pine shall have the further rights set forth in
Article VII.

 

(c)                                  EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 2.5, NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, IMPLIED, OR
EXPRESSED, ARE MADE BY FOREST OR ANY AFFILIATE OF FOREST WITH RESPECT TO THE
SERVICES UNDER THIS AGREEMENT AND ALL SUCH REPRESENTATIONS OR WARRANTIES ARE
HEREBY WAIVED AND DISCLAIMED.  LONE PINE HEREBY EXPRESSLY WAIVES ANY RIGHT LONE
PINE OR ANY OF THE LONE PINE ENTITIES MAY OTHERWISE HAVE FOR ANY LOSSES, TO
ENFORCE SPECIFIC PERFORMANCE, OR TO PURSUE ANY OTHER REMEDY AVAILABLE IN
CONTRACT, AT LAW, OR IN EQUITY IN THE EVENT OF ANY NON-PERFORMANCE, INADEQUATE
PERFORMANCE, FAULTY PERFORMANCE, OR OTHER FAILURE OR BREACH BY FOREST OR ANY
AFFILIATE OF FOREST UNDER OR RELATING TO THIS AGREEMENT, NOTWITHSTANDING THE
NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE) OF FOREST,
ANY AFFILIATE OF FOREST, OR ANY THIRD PARTY SERVICE PROVIDER AND WHETHER DAMAGES
ARE ASSERTED IN CONTRACT OR TORT, UNDER FEDERAL, STATE, OR NON-U.S. LAWS OR
OTHER STATUTE OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER SHALL
NOT EXTEND TO COVER, AND FOREST SHALL BE RESPONSIBLE FOR, SUCH LOSSES CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF FOREST, ANY AFFILIATE OF FOREST,
OR ANY THIRD PARTY SERVICE PROVIDER HEREUNDER.

 

2.6                                 Service Boundaries and Scope.  (a) Forest
shall be required to provide, or cause to be provided, the Services only at the
locations such Services are being provided by Forest for any of the Lone Pine
Entities immediately prior to the IPO Closing Date and (b) the Services

 

4

--------------------------------------------------------------------------------


 

shall be available only for purposes of conducting the business of the Lone Pine
Entities substantially in the manner it was conducted immediately prior to the
IPO Closing Date. In providing, or causing to be provided, the Services, Forest
shall not be obligated to (a) maintain the employment of any specific employee
or hire additional employees, (b) purchase, lease, or license any additional
equipment (including, without limitation, computer equipment, software,
furniture, furnishings, fixtures, machinery, vehicles, tools, and other tangible
personal property) that it would not acquire in the ordinary course of business,
(c) make modifications to its existing systems, (d) pay any costs related to the
transfer or conversion of data of any of the Lone Pine Entities, or (e) be
directed by Lone Pine with respect to the allocation or selection of the Forest
employees used to provide the Services.

 

2.7                                 Cooperation.  Forest and Lone Pine shall
cooperate with one another and shall provide such further assistance as the
other party may reasonably request in connection with the provision of Services
hereunder.

 

2.8                                 Transitional Nature of Services; Changes. 
The parties acknowledge the transitional nature of the Services and that Forest
may make changes from time to time in the manner of performing the Services if
Forest (a) is making similar changes in performing similar services for Forest
and its Subsidiaries and (b) furnishes to Lone Pine prompt notice respecting
such changes.

 

ARTICLE III
SERVICE CHARGES

 

3.1                                 Service Fee.  In consideration for the
provision of the Services, Lone Pine shall pay to Forest, (a) a fee based on the
product of (x) the number of hours each applicable Forest employee bills during
the billing month, and (y) such employee’s total hourly compensation (based on
his or her base salary plus applicable burden and bonus) measured in U.S.
dollars (the “Service Fee”) and (b) a reimbursement for all reasonable, direct
or indirect, out-of-pocket costs that are incurred to provide any Service.

 

3.2                                 Performance under Separation Agreements. 
Notwithstanding anything to the contrary contained herein, Lone Pine shall not
be charged under this Agreement for any services that are specifically required
to be performed under the Separation and Distribution Agreement or any other
Separation Agreement and any such other services shall be performed and charged
for in accordance with the terms of the applicable Separation Agreement.

 

ARTICLE IV
PAYMENT

 

4.1                                 Payment.

 

(a)                                  Prior to the Spin-Off and unless otherwise
agreed by the mutual agreement of the Service Coordinators, Forest shall deliver
to Lone Pine, on or before the end of each month, addressed to the attention of
David M. Anderson or such other person as Lone Pine may designate in writing, an
invoice setting forth in reasonable detail for the period covered (i) the
Service Fee, (ii) the basis for the calculation of the out-of-pocket costs, and
(iii) such additional information as Lone Pine may reasonably request (the

 

5

--------------------------------------------------------------------------------


 

“Invoice”).  Absent manifest error in calculations contained in an Invoice (if
there is manifest error, Lone Pine will correct such error and show such
recalculation), Lone Pine shall wire transfer to the account of Forest, within
30 days after the date of the Invoice, the invoiced amount, in U.S. dollars, in
full in accordance with written wiring instructions previously provided by
Forest.  Adjustment credits or debits shall be shown on, and settled
concurrently with, the Invoice next succeeding the Invoice for which the
adjustment is made.  Interest will accrue on any unpaid amounts at the rate of
LIBOR plus 2.0%, until such amounts, together with all accrued and unpaid
interest thereon, are paid in full.

 

(b)                                 Any preexisting obligation to make payment
for Services provided hereunder shall survive the termination of this Agreement.

 

4.2                                 Payment Disputes.  Lone Pine may object to
any amounts for any Service at any time before, at the time of, or after payment
is made, provided such objection is made in writing to Forest within 90 days
following the date of the disputed Invoice.  Lone Pine must timely pay the
disputed items in full pending resolution of the dispute. Payment of any amount
shall not constitute approval thereof.  The Service Coordinators shall meet as
expeditiously as possible to resolve any dispute.  Any dispute that is not
resolved by the Service Coordinators within 60 days shall be resolved in
accordance with the dispute resolution and arbitration procedures set forth in
Article VI of the Separation and Distribution Agreement.  Neither party shall
have a right of set-off against the other party for billed amounts hereunder. 
Upon written request, Forest will provide to Lone Pine reasonable detail and
support documentation to permit Lone Pine to verify the accuracy of an Invoice.
 In addition, from time to time, the Service Coordinators, by mutual agreement,
may conduct a true-up process to adjust other Service charges based on a
reconciliation of budgeted usage and costs with the parties’ actual experience.

 

4.3                                 Error Correction.  Forest shall make
adjustments to charges as required to reflect the discovery of errors or
omissions in charges. Services under this Agreement and charges therefor shall
be subject to audit in accordance with Section 4.5 hereof.

 

4.4                                 Taxes.  Any transfer taxes, excises, fees,
or other charges (including, without limitation, value added, sales, use, or
receipts taxes, but not including a tax on or measured by the income, net or
gross revenues, business activity, or capital of Forest), or any increase
therein, now or hereafter imposed directly or indirectly by law upon any fees
paid hereunder for Services, which Forest is required to pay or incur in
connection with the provision of Services hereunder (“Tax”), shall be passed on
to Lone Pine as an explicit surcharge and shall be paid by Lone Pine in addition
to any Service Fee payment, whether included in the applicable Service Fee
payment, or added retroactively.  If Lone Pine submits to Forest a timely and
valid resale or other exemption certificate acceptable to Forest and sufficient
to support the exemption from Tax, then such Tax will not be added to the
Service Fee payable pursuant to Article III; provided, however, if Forest is
ever required to pay such Tax, Lone Pine will promptly reimburse Forest for such
Tax, including any interest, penalties, and attorney’s fees related thereto. 
The parties will cooperate to minimize the imposition of any Taxes.

 

6

--------------------------------------------------------------------------------


 

4.5                                 Records; Audits.

 

(a)                                  Forest shall maintain true and correct
records of all receipts, invoices, reports, and such other documents relating to
the Services rendered hereunder in accordance with its standard accounting
practices and procedures, consistently applied.  Without limiting the generality
of the foregoing, Forest’s accounting records shall be maintained in sufficient
detail to enable an auditor to verify the accuracy, completeness, and
appropriateness of the charges for the Services hereunder.  Forest shall retain
such accounting records and make them available to Lone Pine’s auditors for a
period of not less than six years from the close of each fiscal year of Forest;
provided, however, that Forest may, at its option, transfer such accounting
records to Lone Pine upon termination of this Agreement.

 

(b)                                 Upon written request, Lone Pine and its duly
authorized representatives shall have access during customary business hours to
the accounting records and other documents maintained by Forest that relate to
this Agreement and shall have the right to audit such records; provided,
however, that the same period cannot be re-audited.  Any dispute arising out of
an audit that is not resolved by the mutual agreement of the Service
Coordinators shall be resolved in accordance with the dispute resolution and
arbitration procedures set forth in Article VI of the Separation and
Distribution Agreement.

 

ARTICLE V
TERM

 

Lone Pine shall undertake to provide to itself and its Subsidiaries, and to
terminate as soon as reasonably practicable in accordance with Article VI, the
Services provided to the Lone Pine Entities hereunder.  Except as otherwise
expressly agreed or unless sooner terminated, this Agreement shall continue in
full force and effect between the parties until the later of (a) the date that
is six months after the IPO Closing Date or (b) the Spin-Off; provided, however,
that if the Spin-Off has not occurred by December 31, 2011, then this Agreement
will terminate on such date.

 

ARTICLE VI
DISCONTINUATION OF SERVICES

 

6.1                                 Discontinuation of Services.  After the date
hereof, Lone Pine may, without cause and in accordance with the terms and
conditions hereunder, request the discontinuation or partial discontinuation of
one or more specific Services or all of the Services provided thereunder by
giving Forest at least 30 days’ prior written notice; provided, however, that
(a) Lone Pine shall be liable to Forest for all costs and expenses Forest
remains obligated to pay in connection with, and attributable to, the provision
of the discontinued Service or Services and (b) Forest shall use reasonable best
efforts to minimize all such costs and expenses.  In such case, by mutual
agreement, the parties may agree to a corresponding reduction in consideration
payable therefor pursuant to Article III.  The parties shall cooperate as
reasonably required to effectuate an orderly and systematic transfer to the Lone
Pine Entities of all of the duties and obligations previously performed by
Forest under this Agreement.

 

7

--------------------------------------------------------------------------------


 

6.2                                 Procedures Upon Discontinuation or
Termination of Services.  Upon the discontinuation or termination of a Service
hereunder, this Agreement shall be of no further force and effect with respect
to such Service, except as to obligations accrued prior to the date of
discontinuation or termination; provided, however, that Article I, Article VIII,
and Article IX of this Agreement shall survive such discontinuation or
termination.  Each party shall, within 60 days after discontinuation or
termination of a Service, to the extent reasonably practicable, deliver to the
other party all property in its possession, including, but not limited to,
(a) originals of all books, records, contracts, receipts for deposits, and all
other papers or documents in its possession which pertain exclusively to the
business of the other party and relate to such Service, and (b) copies of books,
records, contracts, receipts for deposits, and all other papers or documents
maintained by the other party and which pertain in part to the business of the
other party and relate to such Service; provided, that a party may retain
archival copies of material provided to the other party pursuant to this
Section 6.2.

 

ARTICLE VII
DEFAULT

 

In the event of a (a) failure of Lone Pine to pay for Services in accordance
with the terms of this Agreement, (b) failure of Forest to perform, or cause to
be performed, the Services in accordance with the terms of this Agreement, which
failure results or could reasonably result in a material adverse impact on the
business, operations, or financial results of the Lone Pine Entities taken as a
whole, or (c) default by any party, in any material respect, in the due
performance or observance by it of any of the other terms, covenants, or
agreements contained in this Agreement, then the non-defaulting party shall have
the right, at its sole discretion, to immediately terminate this Agreement if
the defaulting party has (i) failed to cure the default within 30 days of
receipt of the written notice of such default or (ii) if such default is not
reasonably susceptible to cure within a 30-day period, failed to take action
within 30 days of receipt of the written notice of default reasonably designed
to cure such default as soon as is reasonably practicable.  Lone Pine’s right to
terminate this Agreement set forth in (b) and (c) above and the rights set forth
in Section 2.5 shall constitute Lone Pine’s sole and exclusive rights and
remedies for a breach by Forest hereunder (including, without limitation, any
breach caused by an Affiliate of Forest or other third party providing a Service
hereunder).

 

ARTICLE VIII
INDEMNIFICATION

 

8.1                                 Personal Injury.  EACH PARTY (AS AN
INDEMNIFYING PARTY) SHALL ASSUME ALL LIABILITY FOR AND SHALL RELEASE,
DEFEND, INDEMNIFY, AND HOLD THE OTHER PARTY, ITS AFFILIATES, AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, AND AGENTS (ALL AS INDEMNIFIED
PARTIES) FREE AND HARMLESS FROM AND AGAINST ALL LOSSES IN CONNECTION HEREWITH IN
RESPECT OF INJURY TO OR DEATH OR SICKNESS OF ANY EMPLOYEE, AGENT, OR
REPRESENTATIVE OF THE INDEMNIFYING PARTY, ITS AFFILIATES OR THEIR CONTRACTORS OR
SUBCONTRACTORS OF ANY PARTY, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY THE
NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE) OF THE
INDEMNIFIED PARTIES,

 

8

--------------------------------------------------------------------------------


 

EXCEPT TO THE EXTENT SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF AN INDEMNIFIED PARTY.

 

8.2                                 Property Damage.  EACH PARTY (AS AN
INDEMNIFYING PARTY) SHALL ASSUME ALL LIABILITY FOR AND SHALL RELEASE,
DEFEND, INDEMNIFY, AND HOLD THE OTHER PARTY, ITS AFFILIATES, AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, AND AGENTS (ALL AS INDEMNIFIED
PARTIES) HARMLESS FROM AND AGAINST ALL LOSSES IN CONNECTION HEREWITH IN RESPECT
OF LOSS OF OR DAMAGE TO SUCH INDEMNIFYING PARTY’S PROPERTY OR PROPERTY OF ITS
AFFILIATES, THEIR CONTRACTORS OR SUBCONTRACTORS OF ANY PARTY OR THEIR RESPECTIVE
EMPLOYEES, AGENTS, OR REPRESENTATIVES, HOWSOEVER ARISING AND WHETHER OR NOT
CAUSED BY THE NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR
PASSIVE) OF THE INDEMNIFIED PARTIES, EXCEPT TO THE EXTENT SUCH LOSS IS CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY.

 

8.3                                 Waiver of Consequential Damages.  Neither
party shall be liable under this Agreement for any consequential, special,
indirect, incidental, punitive, or exemplary damages under any theory, arising
out of activities or obligations under or related to this Agreement, regardless
of the acts, omissions, negligence, or fault of any person.

 

8.4                                 Services Received.  Lone Pine hereby
acknowledges and agrees that:

 

(a)                                  the Services to be provided hereunder are
subject to and limited by the provisions of Section 2.5, Article VII, and the
other provisions hereof, including, without limitation, the limitation of
remedies available to Lone Pine which restricts available remedies resulting
from a Service not provided in accordance with the terms hereof to either
non-payment or reperformance of such defective Service and, in certain limited
circumstances, the right to terminate this Agreement;

 

(b)                                 the Services are being provided solely to
facilitate the transition of Lone Pine to a separate company as a result of the
IPO, and Forest and its Affiliates do not provide any such Services to
non-Affiliates;

 

(c)                                  it is not the intent of Forest to render,
nor of the Lone Pine Entities to receive from Forest, professional advice or
opinions, whether with regard to tax, legal, treasury, finance, employment, or
other business and financial matters, or technical advice, whether with regard
to information technology or other matters; Lone Pine shall not rely on, or
construe, any Service rendered by or on behalf of Forest as such professional
advice or opinions or technical advice; and Lone Pine shall seek all third party
professional advice and opinions or technical advice as it may desire or need,
and in any event Lone Pine shall be responsible for and assume all risks
associated with the Services, except to the limited extent set forth in
Section 2.5 and Article VII;

 

(d)                                 with respect to any software or
documentation within the Services, Lone Pine shall use such software and
documentation internally and for their intended purpose only, shall not
distribute, publish, transfer, sublicense, or in any manner make such

 

9

--------------------------------------------------------------------------------


 

software or documentation available to other organizations or persons, and shall
not act as a service bureau or consultant in connection with such software; and

 

(e)                                  a material inducement to Forest’s agreement
to provide the Services is the limitation of liability set forth herein and the
release.

 

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH
HEREIN AND THE INDEMNITIES SET FORTH IN SECTION 8.1 AND SECTION 8.2 HEREOF, LONE
PINE SHALL ASSUME ALL LIABILITY FOR AND SHALL FURTHER RELEASE,
DEFEND, INDEMNIFY, AND HOLD FOREST, ANY AFFILIATE OF FOREST, AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, AND AGENTS (ALL AS INDEMNIFIED
PARTIES), FREE AND HARMLESS FROM AND AGAINST ALL LOSSES RESULTING FROM, ARISING
UNDER OR RELATED TO THE SERVICES, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY
THE NEGLIGENCE OF FOREST, ANY AFFILIATE OF FOREST, OR ANY THIRD PARTY SERVICE
PROVIDER, OTHER THAN THOSE LOSSES CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF FOREST, ANY AFFILIATE OF FOREST, OR ANY THIRD PARTY SERVICE
PROVIDER.

 

ARTICLE IX
CONFIDENTIALITY

 

Lone Pine and Forest each acknowledge and agree that the terms of Section 7.10
of the Separation and Distribution Agreement shall apply to information,
documents, plans, and other data made available or disclosed by one party to the
other in connection with this Agreement.

 

ARTICLE X
FORCE MAJEURE

 

10.1                           Performance Excused.  Continued performance of a
Service may be suspended immediately to the extent caused by any event or
condition beyond the reasonable control of the party suspending such performance
including acts of God, fire, labor or trade disturbance, war, terrorism, civil
commotion, compliance in good faith with any Law, unavailability of materials,
unusually bad weather, or other event or condition whether similar or dissimilar
to the foregoing (a “Force Majeure Event”).

 

10.2                           Notice.  The party claiming suspension due to a
Force Majeure Event will give prompt notice to the other of the occurrence of
the Force Majeure Event giving rise to the suspension and of its nature and
anticipated duration.

 

10.3                           Cooperation.  Upon the occurrence of a Force
Majeure Event, the parties shall cooperate with each other to find alternative
means and methods for the provision of the suspended Service.

 

10

--------------------------------------------------------------------------------


 

ARTICLE XI
MISCELLANEOUS

 

11.1                           Construction.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  If an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party because of the authorship of any
provision of this Agreement.  Any reference to any federal, state, provincial,
territorial, local, or foreign law shall be deemed also to refer to such law as
amended and all rules and regulations promulgated thereunder, unless the context
requires otherwise.  Any reference to any contract or agreement (including
schedules, exhibits and other attachments thereto), including this Agreement,
shall be deemed also to refer to such contract or agreement as amended,
restated, or otherwise modified, unless the context requires otherwise.  The
words “include,” “includes,” and “including” shall be deemed to be followed by
“without limitation.”  Pronouns in masculine, feminine, and neuter genders shall
be construed to include any other gender, and words in the singular form shall
be construed to include the plural and vice versa, unless the context requires
otherwise.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  Where this
Agreement states that a party “will” or “shall” perform in some manner or
otherwise act or omit to act, it means that such party is legally obligated to
do so in accordance with this Agreement.  The captions, titles, and headings
included in this Agreement are for convenience only and do not affect this
Agreement’s construction or interpretation.  Any reference to an Article,
Section, or Schedule in this Agreement shall refer to an Article or Section of,
or Schedule to, this Agreement, unless the context otherwise requires.  This
Agreement is for the sole benefit of the parties (and, solely for purposes of
Article VIII, the Indemnified Parties) and does not, and is not intended to,
confer any rights or remedies in favor of any Person (including any employee or
shareholder of Forest or any employee or stockholder of Lone Pine) other than
the parties.

 

11.2                           Assignment.  Except as set forth herein, neither
party shall assign, transfer, or otherwise alienate any or all of its rights or
interest under this Agreement without the express prior written consent of the
other party, which consent may be granted or withheld in such other party’s sole
discretion; provided, however, that the foregoing shall in no way restrict the
performance of a Service by an Affiliate of Forest or a third party as otherwise
allowed hereunder.

 

11.3                           Entire Agreement.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersedes (a) all prior oral or written proposals or
agreements, (b) all contemporaneous oral proposals or agreements, and (c) all
previous negotiations and all other communications or understandings between the
parties, in each case with respect to the subject matter hereof and thereof.  To
the extent any portion of this Agreement conflicts with any other Separation
Agreement, such other Separation Agreement shall control.

 

11.4                           Notices.  Any notice, instruction, direction or
demand under the terms of this Agreement required to be in writing shall be duly
given upon delivery, if delivered by hand,

 

11

--------------------------------------------------------------------------------


 

facsimile or other generally accepted means of electronic transmission, or mail
(with postage prepaid), to the following addresses:

 

(a)                                  If to Lone Pine, to:

 

Chief Executive Officer

Lone Pine Resources Inc.

Suite 2500, 645-7 Avenue SW

Calgary, Alberta,

Canada T2P 4G8

Fax:  (403) 261-7665

 

(b)                                 If to Forest, to:

 

General Counsel

Forest Oil Corporation

707 17th Street, Suite 3600

Denver, Colorado 80202

Fax:  (303) 812-1445

 

or to such other addresses or telecopy numbers as may be specified by like
notice to the other party.

 

11.5                           Governing Law.  This Agreement shall be construed
in accordance with and governed by the substantive internal laws of the State of
New York, excluding its conflicts of law rules, except to the extent that,
pursuant to the applicable Laws of the location in which any Service is
performed, the local laws of such location are mandatorily applicable thereto,
in which case, and to such extent, the laws of such location shall apply.

 

11.6                           Severability.  If any term or other provision of
this Agreement shall be determined by a court, Governmental Authority, or
arbitrator to be invalid, illegal, or unenforceable, such invalidity,
illegality, or unenforceability shall not render the entire Agreement invalid. 
Rather, this Agreement shall be construed as if not containing the particular
invalid, illegal, or unenforceable provision, and all other provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either party.  Upon such
determination that any term or other provision is invalid, illegal, or
unenforceable, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent permitted under applicable Law.

 

11.7                           Amendment.  This Agreement may only be amended by
a written agreement executed by both parties.

 

11.8                           Counterparts.  This Agreement may be executed in
separate counterparts, each of which shall be deemed an original and all of
which, when taken together, shall constitute one and the same agreement.

 

12

--------------------------------------------------------------------------------


 

11.9                           Authority. Each party represents to the other
party that (a) it has the corporate power and authority to execute, deliver, and
perform this Agreement, (b) the execution, delivery, and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is its legal, valid, and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws affecting
creditors’ rights generally and general equity principles.

 

11.10                     Binding Effect.  This Agreement binds and benefits the
parties and their respective successors and permitted assigns.  Other than those
Persons entitled to indemnity under Article VIII, there are no third party
beneficiaries having rights under or with respect to this Agreement.

 

11.11                     Waiver.  A provision of this Agreement may be waived
only by a writing signed by the party intended to be bound by the waiver.  A
party is not prevented from enforcing any right, remedy, or condition in the
party’s favor because of any failure or delay in exercising any right or remedy
or in requiring satisfaction of any condition, except to the extent that the
party specifically waives the same in writing.  A written waiver given for one
matter or occasion is effective only in that instance and only for the purpose
stated.  A waiver once given is not to be construed as a waiver for any other
matter or occasion.  Any enumeration of a party’s rights and remedies in this
Agreement is not intended to be exclusive, and a party’s rights and remedies are
intended to be cumulative to the extent permitted by Law and include any rights
and remedies authorized in Law or in equity.

 

11.12                     Arbitration.  All disputes and controversies which may
arise out of or in connection with this Agreement and are not resolved through
good faith negotiation shall be settled by binding arbitration in accordance
with the provisions of Article VI of the Separation and Distribution Agreement.

 

11.13                     Relationship of Parties.  This Agreement does not
create a fiduciary relationship, partnership, joint venture, or relationship of
trust or agency between the parties.

 

11.14                     Further Assurances.  From time to time, each party
agrees to execute and deliver such additional documents, and will provide such
additional information and assistance as any party may reasonably require to
carry out the terms of this Agreement.

 

11.15                     Regulations.  All employees of Forest and any
Affiliate of Forest shall, when on the property of Lone Pine, conform to the
rules and regulations of Lone Pine concerning safety, health, and security which
are made known to such employees in advance in writing.

 

11.16                     Survival.  The parties agree that Articles I, VIII,
and IX will survive the termination of this Agreement and that any such
termination shall not affect any obligation for the payment of Services rendered
prior to termination.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

/s/ Cyrus D. Marter IV

 

Name:

Cyrus D. Marter IV

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

LONE PINE RESOURCES INC.

 

 

 

 

 

 

By:

/s/ David M. Anderson

 

Name:

David M. Anderson

 

Title:

President and Chief Executive Officer

 

SIGNATURE PAGE TO
TRANSITION SERVICES AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SERVICES

 

Service

 

Description

 

 

 

Executive Oversight

 

Provide advice and assistance with respect to:

 

The early implementation of Lone Pine’s business strategies, investor/public
relations matters, corporate governance matters, and other public company
issues, business plan development, and capital markets, banking, and other
financial issues.

 

 

 

Insurance/Risk Management

 

The early implementation of Lone Pine’s insurance program, claims handling and
other insurance-related matters, the early implementation and execution of Lone
Pine’s hedging programs, and other risk management matters.

 

 

 

Treasury

 

General treasury functions, the early implementation of treasury control,
communication, credit analysis, and documentation systems, and issues related to
Lone Pine’s bank credit facility.

 

 

 

Information Technology

 

Computer hardware, software, and network issues, communications, and other
information technology matters.

 

 

 

Legal

 

Litigation matters, the early implementation of corporate governance and legal
compliance structures and documentation, contract review and preparation, and
regulatory matters.

 

 

 

Accounting

 

The early implementation of Lone Pine’s financial reporting system and internal
controls, the early implementation of Lone Pine’s Sarbanes-Oxley compliance
program, the interface with independent auditors, preparation of public-company
filings, and other financial accounting-related issues.

 

 

 

Tax

 

General tax-related matters.

 

 

 

Marketing

 

The early implementation of oil and gas marketing and transportation
arrangements, invoicing purchasers for the sale of oil and gas products, and oil
and gas nominations

 

--------------------------------------------------------------------------------


 

 

 

to purchasers.

 

 

 

Corporate Engineering

 

Reserve engineering, internal and public reporting of same, and interfacing with
Lone Pine’s operational groups and its independent reserve engineers.

 

 

 

Human Resources

 

The early implementation of employee benefit plans, employee recruiting, and
officer and non-officer compensation issues.

 

 

 

Investor Relations

 

The early implementation of Lone Pine’s investor relations programs, including
communications with stakeholders, preparation of stakeholder presentations, and
the implementation of Lone Pine’s investor website.

 

--------------------------------------------------------------------------------